ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/10/22 wherein 16 and 17 were added.
	Note(s):  Claims 1-17 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a nanoparticle assembly comprising (a) a metallic nanoparticle cluster; (b) a first protective coating that over one side of the cluster; and (c) a second protective coating that is over the other side of the cluster.  The two sides of the cluster are opposite of one another.

APPLICANT’S ELECTION
Applicant's election with traverse of Group I (pending claims 1-6, 16, and 17) filed 5/10/22 is acknowledged.  The traversal is on the grounds that the invention does not lack unity of invention because the alleged groups contain a special technical feature that defines a contribution over the art.  In particular, it is asserted that the office action does not provide any support (an office action that cites any prior art references) to support the conclusion.  Also, it is asserted that the search of all pending claims does not result in a search burden to the Examiner.  All of Applicant’s argument were considered and deemed non-persuasive for reasons of record and those set forth below.  In the restriction requirement mailed 3/18/22, Barcelo et al (US 2014/0209837) was made of record to illustration that while the instant invention requires the technical feature of a composition comprising a cluster of metallic nanoparticle, a first protective coating on one side of the cluster, and a second protective coating on the other side of the cluster, such feature is known in the art.  Then, it was set forth that Barcelo et al is directed to 3D nanoparticle assemblies.  In one embodiment, the assemblies are formed from a cluster, a report molecule, and a protective coating one side of the cluster, and a second protective coating on the other side of the nanoparticle.  Applicant’s attention was directed to the entire document, especially, abstract; page 7, claim 13.   The Barcelo et al document is cited under the 103 rejection below and explained in more detail.  Thus, unity of invention was found to be lacking.  In addition, other documents as set forth below under the 103 rejection section further illustration that the special technical feature is not distinguished over the prior art. Hence, Applicant’s arguments are non-persuasive.  The restriction requirement is still deemed proper and is therefore made FINAL.
	Note(s):  Applicant was respectfully requested to elect a single disclosed species from within the elected Group for initial examination.  The elected species is made of various components (metallic nanoparticle clusters, a first protective coating, a second protective coating, and optionally, a reporter).  For the metallic nanoparticle, Applicant listed aluminum, copper, or a noble metal of gold or silver.  However, since Applicant was requested to elect a single species, the first appearing substance (aluminum) will be searched.  The first and second protective coatings are silicon dioxide.  The reporter of interest is trans-1,2-bis (4-pyridyl) ethylene.  Clams 1, 3-6, 16, and 17 read on the elected species.  Initially, Applicant’s elected species was searched, however, no prior art was found to reject the claims.  Thus, the search was extended to the species set forth in the rejections below.  The search was not further extended because prior art was found which could be used to reject the claims.

DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, and 9-12 of U.S. Patent No. 10,828,637. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a nanoparticle assembly comprising a cluster of nanoparticles (patented claim 1), the particles may have a continuous layer (patented claim 6), the nanoparticles have at least one protective coating according to patented claim 10.  (Note(s):  Independent claim 1 of the instant invention allows for the protective coating to be the same.  As a result, one could have a single protective coating layer wherein both sides are the same).  In addition, the patented invention discloses that one may have a reporter molecule present (see patented claim 9) and that a fluid may be present (patented claims 11 and 12).  While patented independent claim 1 does not specify that the nanoparticle is metallic, patented claim 10 discloses that the nanoparticle may be metallic.  Thus, the inventions disclose overlapping subject matter.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 3, 6, and 17, line 2 of each claim:  The claims are ambiguous because they contain improper Markush terminology.  In particular, use of the term ‘comprising’ which allows for unnamed ingredients in the listing.  Such terminology in a Markush grouping is considered to be ‘open’ language.  Proper Markush practice requires a ‘closed’ listing of ingredients, so ‘consisting of’ or ‘selected from the group consisting of’ is often used.  The members of the closed Markush list are preferably joined with ‘and’; however, the use of ‘or’ does not make the claim rejectable.  Other acceptable Markush formats include “R1 is A, B, or C’.  For additional detail, see MPEP 803.02.


103 REJECTIONS
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barcelo et al (US 2014/0209837).
	Barcelo et al disclose 3D-nanoparticle assemblies (see entire document, especially, abstract).  One embodiment of Barcelo et al (Figure 3B) discloses a cluster of particles coated by a protective coating on both sides and linker together with a linker molecule to generate a 3D nanoparticle assembly.  Another embodiment (Figure 5B) disclose magnetic particle clusters.  In addition, Barcelo et al disclose that the nanoparticle assembles may be in a solution (fluid) (Figures 7A and 7B).  
	The metal nanoparticles may or may not be coated with a dielectric material such as silicon dioxide, silicon nitride, or a polymer (page 1, paragraph [0001]).  The particles may be attached in clusters to form 3D nanoparticle assemblies.  In addition, a report molecule may be present.  The protective coating may be on the surfaces of the 3D nanoparticle assemblies and may b functionalized to preferentially bond to specific regions (page 1, paragraphs [0011] and [0012]).  
	The metallic nanoparticles may be gold, silver, or copper (page 3, paragraphs [0022] and [0023]; page 5, paragraphs [0046] and [0048]).  A plurality of protective coating particles may be incorporated into the nanoparticle clusters.  In regards to the protective coating that may be silicon oxide or some other type of oxide, the protective coating may be exposed to the sides as half shells.  In addition, the clusters may be release into a solution (fluid) (page 4, paragraph [0040]; page 6, paragraphs [0063] and [0064]).  
	While Barcelo et al do not specifically state that five metallic nanoparticles are clustered, the document does set forth that there are a plurality of coated particles that are clustered (page 4, paragraph [0039]).  As a result, the skilled artisan would recognize, using any standard dictionary (e.g., Merriam-Webster’s Dictionary) that the term ‘plurality’ is defined as a large number of things or a multitude.  Thus, it would have been obvious to a skilled artisan that a cluster of five metallic nanoparticles would be encompassed in the definition of plurality since the number includes more than one nanoparticles.  Likewise, the skilled artisan would recognize that if a plurality of coatings may be present then if both the first and second coating are the same, one would have a single coating wherein on both sides of the cluster are coated with the same material.  If both sides of the cluster are coated with different material, this is also obvious as Barcelo et al disclose that one may have a protective coating on one side of the cluster and a second coating on the other (page 4, paragraphs [0039] and [[0040]; page 7, claims 3 and 13).  Hence, both inventions disclose a nanoparticle assembly comprising metallic nanoparticle clusters, a first protective coating over a portion, a second protective coating on the second size wherein the first and second coatings may be the same or different.

Claims 1-6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg et al (US Patent No. 9,675,953).
	Oldenburg et al is directed to encapsulated particles.  The invention reads on a plurality of nanoparticles that have a core and a shell which encapsulates the core (see entire document, especially, abstract; column 2, lines 5-9; column 58-67).  The shell comprise silicon, carbon, oxygen, hydrogen, silicon oxide, and aluminum (column 2, lines 30-33; columns 10-11, bridging paragraph).  The core may be a sphere, a spheroid, an ellipsoid, a pyramid, a prism, a cube, a plate, a disc, a rod, or a hollow sphere (column 2, lines 46-49; column 12, lines 25-32).  The core may be selected from gold, silver, platinum, palladium, copper, aluminum, nickel, iron, and various oxides (e.g., SiO2, TiO2, MoO3, Bi2O3, and CuO) (column 50-57; column 3, lines 1-25; column 5, lines 26-37; column 12, lines 11-24).  Thus, one may have a metallic core.
	The core, the intermediate shell, and the shell comprise a plurality of nanoparticles incorporated therein (column 3, lines 37-44).  At least one of the core or the shell includes a light emitting substance (reporter) (column 4, lines 3-7; columns 15-16, bridging paragraph).  The plurality of magnetic nanoparticles may have a silicon oxide core (column 4, lines 15-18).  The plurality of particle cores  may incorporate aluminum into the shells (page 4, paragraph 19-26).  The particles having a core-shell structure have one or more shells (coatings) and have at least one atomic element no included in the core (column 8, lines 42-47).  Furthermore, Oldenburg et al disclose that one may have a liquid core present which may be the same or a different liquid form that of the suspending liquid (column 12, lines 34-36).
	In one embodiment, a plurality of core particles are encapsulated with one or more shells (columns 8-9, bridging paragraph).  Example 7 is directed to coating of clusters of magnetic nanoparticles (columns 28-29).  Example 8 discloses the incorporation of a fluorescent reporter into the nanostructure (column 29).
	Based on the teachings of Oldenburg et al and the instant invention, both inventions disclose a nanoparticle assembly comprising metallic nanoparticle clusters having a first and second protective coating over a portion or all of the clusters wherein the first and second coatings may be the same or different.

WITHDRAWN CLAIMS
Claims 7-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 9, 2022